Case 0:19-cv-60074-WPD Document 10 Entered on FLSD Docket 02/27/2019 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                                      CASE NO. 19-60074-CIV-DIMITROULEAS

  NATHALIA MARIN, individually
  and on behalf of all others
  similarly situated,

         Plaintiffs,

  vs.

  CORE INSTITUTE, LLC D/B/A MEDICAL
  GROUP, a Florida Limited Liability Company,

        Defendants.
  ___________________________________/


                                      ORDER OF DISMISSAL

         THIS CAUSE is before the Court on Plaintiff’s Notice of Dismissal With Prejudice [DE

  9] (the “Notice”), filed herein on February 26, 2019. The Court has carefully considered the

  Notice, and is otherwise fully advised in the premises.


         Accordingly, it is ORDERED AND ADJUDGED as follows:


             1. The Notice [DE 9] is hereby APPROVED;

             2. All claims of the Plaintiff, Nathalia Marin, individually, are hereby dismissed

                 with prejudice.

             3. All claims of any unnamed member of the alleged class are hereby dismissed

                 without prejudice.
Case 0:19-cv-60074-WPD Document 10 Entered on FLSD Docket 02/27/2019 Page 2 of 2




             4. The Clerk is directed to CLOSE this case and DENY any pending motions as

                moot.

         DONE AND ORDERED in Chambers in Fort Lauderdale, Broward County, Florida this

  26th day of February, 2019.




  Copies furnished to:


  Counsel of record
